Citation Nr: 1435419	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to December 18, 2008 for the grant of compensation pursuant to 38 U.S.C.A. § 1151 for loss of vision of the left eye with subsequent enucleation (hereinafter "left eye disability").

2.  Entitlement to an effective date prior to October 16, 2009 for the grant of special monthly compensation based on the left eye disability.

3.  Entitlement to a higher (increased) level of special monthly compensation for the left eye disability

4.  Entitlement to service connection for left hip arthroplasty (hereinafter "left hip disability") as secondary to service-connected left pelvis fracture residuals or status post right knee replacement (hereinafter "right knee disability").

5.  Entitlement to an initial disability rating (evaluation) for the left eye disability, in excess of 30 percent for the period prior to October 16, 2009, and in excess of 40 percent from October 16, 2009.

6.  Entitlement to an increased disability rating (evaluation) in excess of 20 percent for residuals of fracture of cervical spine, C2-C3 (hereinafter "cervical spine disability").

7.  Entitlement to an increased (compensable) disability rating (evaluation) for left pelvis fracture residuals.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1959 to September 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The August 2008 rating decision, in pertinent part, denied service connection for a bilateral hip disorder as secondary to the service-connected right knee disability.  The February 2010 rating decision, in pertinent part, granted compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disability (loss of vision, left eye, with subsequent enucleation), assigning a 30 percent initial disability rating, effective December 18, 2008, and a 40 percent disability rating from October 16, 2009; granted special monthly compensation based on anatomical loss of the left eye, effective October 16, 2009; denied an increased rating in excess of 20 percent for the cervical spine disability; denied an increased (compensable) rating for left pelvis fracture residuals; denied secondary service connection for a left hip disability; and denied entitlement to a TDIU.

In March 2002, the Veteran filed an original claim for service connection for a bilateral hip disorder under direct (38 C.F.R. § 3.303(d) (2013)) and presumptive based on continuity of symptomatology or for a "chronic" disease in service (38 C.F.R. § 3.303(b) (2013)) service connection theories, which was denied by the RO in a February 2004 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  In August 2007, the Veteran filed a new claim for service connection for bilateral hip disorders as secondary to the service-connected right knee disability, which was denied by the RO in August 2008.  In a February 2009 notice of disagreement, the Veteran disagreed with the denial of service connection for the left hip disability, contending that he underwent a left total hip arthroplasty as a result of the service-connected left pelvis fracture residuals.  In April 2011, the Veteran perfected the appeal of the denial of service connection for a left hip disability as secondary to the service-connected right knee disability or left pelvis fracture residuals.  

The Board finds that the issue of service connection for a left hip disability under the theories of direct and presumptive service connection became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). Review of the evidence of record reveals that the Veteran, during the course of the current appeal, has not submitted new and material evidence with respect to the previous denied theories of service connection and has not contended that the claimed left hip disability is related to active service other than as caused or aggravated by the service-connected right knee and left pelvis fracture residuals.  As such, the Board finds that the issue on appeal is limited to entitlement to service connection for a left hip disability as secondary to the service-connected right knee disability or left pelvis fracture residuals; therefore, the other theories of service connection will not be further discussed.       

With respect to the issue of an earlier effective date than December 18, 2008 for the award of compensation pursuant to 38 U.S.C.A. § 1151 for the left eye disability and the appeal for higher initial disability ratings for the left eye disability, the Veteran filed a claim pursuant to 38 U.S.C.A. § 1151 for loss of vision in left eye that was received by VA on December 18, 2008.  In a February 2010 rating decision, the RO awarded compensation pursuant to 38 U.S.C.A. § 1151 for the left eye disability, assigning a 30 percent initial rating from December 18, 2008 and a 40 percent rating from October 16, 2009, creating "staged" ratings.  In a March 2010 notice of disagreement, the Veteran expressed disagreement with the rating and "effective dates" assigned for the left eye disability.  A March 2011 statement of the case addressed the issue of an earlier effective date, although it did so as one for earlier effective dates for the 30 and 40 percent ratings rather than for entitlement to higher initial ratings and an earlier effective date prior to December 18, 2008 for the grant of compensation.  An earlier effective date appeal was perfected in April 2011.  

Upon review of the procedural history, the instant appeal with regard to the left eye disability is, in fact, an appeal for both an effective date earlier than December 18, 2008 for the award of compensation pursuant to 38 U.S.C.A. § 1151 for the left eye disability and an appeal for higher initial disability ratings.  It is not an appeal for an effective date earlier than December 18, 2008 for the assignment of the 30 percent disability rating, and an effective date earlier than October 16, 2009 for the assignment of the 40 percent disability rating, for the left eye disability, as styled by the RO.  All the questions that have been adjudicated under the guise of "effective dates" for the ratings are part of the initial rating appeal, which encompasses the entire initial rating period from 2008, and addresses the appropriate rating percentages for the entire period, including all stages of the initial rating period. 

Further, in the March 2011 statement of the case, the full effective date regulation text, 38 C.F.R. § 3.400, was provided to the Veteran.  Sufficient notice was provided to the Veteran concerning the requirements for an earlier effective date, a notice of disagreement was filed, and the appeal perfected; therefore, despite being developed by the RO as a claim for an earlier effective date for the initial ratings, the case has been sufficiently developed to grant the Board jurisdiction over these two issues on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of increased ratings for the cervical spine disability and left pelvis fracture residuals, service connection for a left hip disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On December 18, 2008, the Veteran filed a claim for compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disability claimed as caused by cataract surgery performed by VA on July 2, 2007, which occurred more than one year prior to the date of the initial claim for compensation.

2.  In February 2010, the RO granted compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disability, effective December 18, 2008, the date of receipt of the claim.

3.  From December 18, 2008, the Veteran had blindness of the left eye having only light perception and, on October 16, 2009, the Veteran underwent a left eye enucleation resulting in anatomical loss of the left eye.

4.  For the entire period on appeal, the Veteran has not been shown to have service-connected disabilities manifested by anatomical loss of both eyes or blindness in both eyes, with visual acuity of 5/200 or less, or resulting in being permanently bedridden or so helpless as to be in need of regular aid and attendance.

5.  For the initial rating period prior to October 16, 2009, the Veteran's left eye disability has been manifested by loss of vision with light perception only.

6.  For the initial rating period prior to October 16, 2009, the Veteran's non-service-connected right eye does not have visual acuity of 20/200 or less or peripheral field of vision of 20 degrees or less; therefore, the paired organ rule does not apply.

7.  For the initial rating period from October 16, 2009, the Veteran's left eye disability has been manifested by anatomical loss of the eye with ability to wear prosthesis.

8.  For the initial rating period from October 16, 2009, the Veteran's non-service-connected right eye does not have visual acuity of 20/200 or less or peripheral field of vision of 20 degrees or less; therefore, the paired organ rule does not apply.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 18, 2008 for the award of compensation pursuant to 38 U.S.C.A. § 1151 for the left eye disability have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2013). 

2.  The criteria for an effective date of December 18, 2008, but no earlier, for the award of special monthly compensation based on left eye blindness having only light perception and subsequent anatomical loss of the left eye have been met.  38 U.S.C.A. §§ 1114(k), 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400, 3.500(a) (2013).

3.  The criteria for an increased level of special monthly compensation for blindness with light perception only and subsequent anatomical loss of the left eye have not been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).

4.  For the rating period prior to October 16, 2009, the criteria for an initial disability rating in excess of 30 percent for the left eye disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.383, 4.3, 4.7, 4.75, 4.79, Diagnostic Code 6064 (2013).

5.  For the rating period from October 16, 2009, the criteria for an initial disability rating in excess of 40 percent for the left eye disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.383, 4.3, 4.7, 4.75, 4.79, Diagnostic Code 6063 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed below, the resolution of an appeal for an earlier effective date turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As the appeal with respect to earlier effective dates, decided below, turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted with respect to the appeal for an earlier effective date for the left eye disability or the grant of special monthly compensation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Further, the resolution of the claim seeking a higher rate of special monthly compensation is wholly dependent on interpretation of the applicable laws and regulations; therefore, the VCAA is inapplicable.  See id.; Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (interpreting that VCAA requirements are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As will be discussed below, the Veteran's special monthly compensation claim is being denied as a matter of law because only one award at the "k" rate can be awarded and there is no higher amount available; therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the special monthly compensation issue on appeal.    

With respect to the initial rating issue decided herein, the Board concludes that the VCAA notice requirements have been satisfied.  Here, the Veteran was provided notice in January and June 2009, prior to the initial adjudication of the claim in February 2010, that explained the requirements to establish entitlement to compensation pursuant to 38 U.S.C.A. § 1151, notified the Veteran of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and included information regarding the assignment of ratings and effective dates.  Further, as the issue of higher initial disability ratings decided herein comes before the Board on appeal from the decision which also granted compensation pursuant to 38 U.S.C.A. § 1151, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC  8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including VA treatment records, private treatment records, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See            38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the Veteran was not afforded a specific VA examination with regard to the left eye disability, the Board finds that the lay and medical evidence of record provides a sound basis upon which to base a decision with regard to the appeal.  The Board finds that the lay and medical evidence of record, including statements from the Veteran and VA and private treatment records, adequately reveals the current state of the left eye disability.  Cf. Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Further, neither the Veteran nor the representative has alleged worsening of the left eye disability or that the symptomology of the left eye disability is not adequately reflected by the evidence currently of record.  

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Earlier Effective Date Laws and Regulations

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

For compensation awarded pursuant to 38 U.S.C.A. § 1151, the effective date of compensation is the date the aggravation or injury was suffered, but only if a claim is received within one year after that date; otherwise, the effective date is the date the claim is received.  38 C.F.R. § 3.400(i)(1).  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013).

Earlier Effective Date for Left Eye Disability

The Veteran asserts that the RO should have assigned an earlier effective date than December 18, 2008 for the award of 38 U.S.C.A. § 1151 compensation for the left eye disability.  Specifically, in the December 2008 claim, the Veteran contended that he had experienced loss of vision in his left eye due to VA surgery.  In a July 2009 written statement, the Veteran contended that he has not had any vision in his left eye since July 2007 and that the cataract surgery performed by VA on September 2007 further complicated any chance of his vision returning.  In a March 2010 notice of disagreement, the Veteran disagreed with the effective date assigned for the award of 38 U.S.C.A. § 1151 compensation for the left eye disability.

The Veteran submitted an original claim for compensation pursuant to 38 U.S.C.A. § 1151 for "loss of vision in left eye" that was received by VA on December 18, 2008.  This claim was granted by the RO in a February 2010 rating decision, which granted 38 U.S.C.A. § 1151 compensation for the left eye disability effective December 18, 2008 - the date the claim was initially received by VA.  A claim under the provision of 38 U.S.C.A. § 1151 compensation is akin to a claim for service connection because, if the 38 U.S.C.A. § 1151 claim is granted, the disability at issue is for all intents and purposes treated as though it is service connected.  

The Board finds that there was no correspondence received by VA prior to December 18, 2008 that can be construed as a claim for compensation for the left eye disability.  The earliest evidence of any kind associated with the act or intention of filing a 38 U.S.C.A. § 1151 claim is the December 18, 2008 report of contact detailing a telephone conversation with the Veteran.  While entitlement to compensation under 38 U.S.C.A. § 1151 for the left eye disability arose as early as July 2, 2007 (the date the cataract surgery was performed by VA), the Veteran's claim was not received until December 18, 2008; therefore, the earliest effective date allowed by VA regulations under 38 C.F.R. § 3.400 is the date of claim.  See 38 C.F.R. § 3.400(i)(1) (the effective date of compensation awarded pursuant to 38 U.S.C.A. § 1151 is the date the aggravation or injury was suffered, if a claim is received within one year after that date, or the date the claim is received).  As the Veteran did not file a claim for compensation pursuant to 38 U.S.C.A. § 1151 within one year of the cataract surgery and the current effective date for the left eye disability has already been established as the date of claim, VA regulations do not provide for an effective date earlier than December 18, 2008.

While the Board is sympathetic to the fact that the Veteran has experienced loss of vision in the left eye since the July 2007 VA cataract surgery, it is bound by the law, including the relevant statutes and regulations discussed above.  The Board does not have authority to grant benefits because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  There is no earlier date on which a claim for 38 U.S.C.A. § 1151 compensation, either formal or informal, can be inferred.  In this case, the effective date law and regulation provide that the date of receipt of the original claim is the proper effective date for the award of compensation pursuant to 38 U.S.C.A. § 1151 because a claim was not received by VA within one year of the date of the injury suffered by the Veteran.  38 U.S.C.A. § 5110(c); 38 C.F.R.           § 3.400(i)(1).

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of 38 U.S.C.A. § 1151 compensation earlier than December 18, 2008 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Finally, the Veteran has not alleged that clear and unmistakable error (CUE) was made in the February 2010 rating decision.

Earlier Effective Date for Special Monthly Compensation

The Veteran asserts that the RO should have assigned an earlier effective date than October 16, 2009 for the award of special monthly compensation.  Specifically, in a July 2009 written statement, the Veteran contended that he has not had any vision in the left eye since July 2007, and that the cataract surgery performed by VA on September 2007 further complicated any chance of vision returning.  In a March 2010 notice of disagreement, the Veteran disagreed with the effective date assigned for the award of special monthly compensation for the left eye disability.

Initially, the Board finds that the claim seeking special monthly compensation based on blindness of one eye, having only light perception, was raised concomitant with the claim seeking compensation pursuant to 38 U.S.C.A. § 1151 for loss of vision of the left eye.  The later claim was filed December 18, 2008 with the award of compensation also effective December 18, 2008.  

Based on the lay and medical evidence of record, the Board finds that the Veteran evidenced loss of vision in the left eye with light perception only on the date of his claim (December 18, 2008).  A December 2008 VA ophthalmology treatment record reflects that the Veteran had only light perception in the left eye.  In the February 2010 rating decision, the RO granted special monthly compensation for the left eye under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for anatomical loss of one eye, effective October 16, 2009, the date the Veteran underwent a left eye enucleation (removal of the eyeball after the eye muscles and optic nerve have been severed see Dorland's Illustrated Medical Dictionary 635 (31st ed. 2007)).  

Special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) does not require anatomical loss of one eye, but rather requires, at minimum, blindness of one eye with light perception only.  From the above, it is clear that the Veteran has experienced, at least, left eye blindness with light perception only since he filed the initial claim for compensation under 38 U.S.C.A. § 1151 for the left eye disability.  Accordingly, the Board finds that the Veteran is entitled to an effective date of December 18, 2008, but no earlier, for the award of special monthly compensation based on left eye blindness with light perception only.  

Further, the Board finds that the Veteran is not entitled to an effective date prior to December 18, 2008 for the award of special monthly compensation.  As noted above, no correspondence received by VA prior to December 18, 2008 that can be construed as a claim for compensation for the left eye disability.  The earliest evidence of any kind associated with the act or intention of filing a claim for compensation pursuant to 38 U.S.C.A. § 1151, which led to the award of special monthly compensation, is the December 18, 2008 report of contact detailing a telephone conversation with the Veteran.  As such, there is no evidence in the record to establish entitlement to special monthly compensation earlier than the date VA received the claim for compensation pursuant to 38 U.S.C.A. § 1151.  As the current effective date for the award of special monthly compensation has already been established as the date of claim, VA regulations do not provide for an effective date earlier than December 18, 2008.

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of special monthly compensation based on left eye blindness with light perception only earlier than December 18, 2008 is assignable, the appeal for an earlier effective date prior to December 18, 2008 is without legal merit and must be denied.  See Sabonis, 6 Vet. App. at 430.  

Increased Special Monthly Compensation

Special monthly compensation is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule.  Claims for special monthly compensation, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.  Special monthly compensation under subsections (k) and (r) are rates that are paid in addition to any other special monthly compensation rates, with certain monetary limits.  Special monthly compensation under subsection (k) is for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Subsection (l) provides for special monthly compensation based on the need for aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Subsection (o) is the highest rate of special monthly compensation permitted.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  Subsection (p) provides for special monthly compensation rates in between the different subsections, i.e., "intermediate" rates.  38 U.S.C.A.    § 1114(p); 38 C.F.R. § 3.350(f).  Subsection (s) authorizes special monthly compensation for housebound status.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Subsection (r) authorizes a special aid and attendance rate.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h).

The Veteran is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for left eye blindness having only light perception from December 18, 2008 and for anatomical loss of the left eye from October 16, 2009.  Special monthly compensation provided by 38 U.S.C.A. § 1114(k) is payable at a specified rate if a veteran, as a result of service-connected disability, has suffered anatomical loss or loss of use of one hand, one foot, both buttocks, or one or more creative organs; anatomical loss, loss of use, or blindness of one eye having only light perception; deafness of both ears, having absence of air and bone conduction; complete organic aphonia with constant inability to communicate by speech; or, in the case of a female veteran, loss of 25 percent or more of tissue from a single breast or both breasts in combination or following receipt of radiation treatment of breast tissue.  See also 38 C.F.R. § 3.500(a).  

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is an inability to recognize test letters at one foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at three feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than three feet is considered of negligible utility.  38 C.F.R. § 3.500(a)(4).

The special monthly compensation provided by 38 U.S.C. § 1114(l), the next higher level of special monthly compensation, is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).

The Veteran has asserted that he is entitled to a higher level of special monthly compensation.  See June 2014 informal hearing presentation.  The Veteran has been awarded special monthly compensation for left eye blindness having only light perception, prior to October 16, 2009, and for anatomical loss of the left eye, from October 16, 2009, at the rate prescribed by 38 U.S.C.A. § 1114(k).  For the entire period on appeal, the Veteran has not been shown to have service-connected disabilities manifested by anatomical loss of both eyes or blindness in both eyes, with visual acuity of 5/200 or less, or resulting in the Veteran being permanently bedridden or so helpless as to be in need of regular aid and attendance.  

The Veteran's right eye is not service connected.  Further, the weight of the evidence of record does not reflect that the Veteran had right eye blindness with visual acuity of 5/200 or less.  See May 2007 to August 2009 VA treatment records reflecting right eye visual acuity of, at worst, 20/30.  Review of the record reflects that only the Veteran's left eye is involved and the weight of the evidence does not reflect involvement of other body parts.  Neither the Veteran nor the representative have alleged otherwise. 

Additionally, review of the lay and medical evidence of record does not reflect that the service-connected disabilities, particularly the left eye disability, result in the Veteran being permanently bedridden or so helpless as to be in need of regular aid and attendance.  At a September 2009 VA examination, conducted in conjunction with the Veteran's claim for increased disability ratings for left pelvis fracture residuals and a cervical spine disability, the VA examiner noted that the Veteran can complete activities of daily living independently but uses a devise to put on his socks and shoes.  The Veteran has not contended that his left eye disability (or other service-connected disabilities) causes him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.

The governing legal authority does not provide for a higher rate of special monthly compensation for blindness of one eye having only light perception or anatomical loss of one eye.  Even if the Veteran's left eye disability is found to warrant a higher rating in any future appeal, the provisions of 38 U.S.C.A. § 1114(k) would not provide the Veteran with a higher special monthly compensation rate.  Special monthly compensation rates are determined by statute and are not subject to the Board's discretion, and the Board is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c).  As the disposition of this case is based on interpretation of the law, and not the facts of this case (which are not in dispute), the claim must be denied as a matter of law.  Sabonis at 430.

Initial Ratings for Left Eye Disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and maintained, the currently assigned staged ratings of a 30 percent rating for the period prior to October 16, 2009 and a 40 percent rating from October 16, 2009.

The Veteran is currently in receipt of a 30 percent disability rating, for the period prior to October 16, 2009, and a 40 percent disability rating, from October 16, 2009, for the left eye disability under 38 C.F.R. § 4.79, Diagnostic Codes 6064 and 6063, respectively.  The Veteran's left eye disability is rated under the Diagnostic Codes 6063 and 6064 for impairment of central visual acuity.  38 C.F.R. § 4.79.  Under Diagnostic Codes 6063 and 6064 disability ratings from 30 to 100 percent are assigned based on the degree of the resulting impairment of visual acuity.  Id.  The Veteran's right eye is not service connected; therefore, a visual acuity of 20/40 is assigned to it for use in the general rating formula.  See 38 C.F.R. § 4.75(c).  

Under the rating criteria for impairment of central visual acuity, a 30 percent disability evaluation is assigned for no more than light perception in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6064.  A 40 percent disability evaluation is assigned for anatomical loss of one eye with 20/40 vision in the other eye.  Id., Diagnostic Code 6063.  Again, as the Veteran's right eye is not service connected, it is 20/40 for purposes of these criteria. 

The evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d).  When the claimant has anatomical loss of one eye and is unable to wear prosthesis, VA regulations direct that the evaluation for visual acuity under Diagnostic Code 6063 be increased by 10 percent; however, the maximum evaluation for visual impairment of both eyes must not exceed 100 percent.  38 C.F.R. § 4.75(e).  

The Veteran contends that his left eye disability has been manifested by more severe symptomology than contemplated by the 30 percent rating assigned under 38 C.F.R. § 4.79, Diagnostic Code 6064 for the period prior to October 16, 2009 and by the 40 percent rating assigned under 38 C.F.R. § 4.79, Diagnostic Code 6063 from October 16, 2009.  In a July 2009 written statement, the Veteran contended that he has not had any vision in his left eye since July 2007.  In a January 2010 written statement, the Veteran stated that he underwent a left eye enucleation on October 16, 2009 due to continuous discomfort associated with the eye.

Left Eye Rating prior to October 16, 2009

After a review of the lay and medical evidence of record, the Board finds that, for the rating period prior to October 16, 2009, the criteria for a disability rating in excess of 30 percent for the left eye disability have not been met or more nearly approximated.  For the rating period prior to October 16, 2009, the Board finds that the Veteran's left eye disability has been manifested by blindness with light perception only.  

December 2008 through August 2009 VA treatment records note light perception only in the left eye.  An October 16, 2009 private treatment record notes a preoperative diagnosis of hypertensive blindness in the left eye.

In order to warrant a higher disability rating for the period prior to October 16, 2009, the Veteran's left eye disability must be characterized by anatomical loss of that eye.  38 C.F.R. § 4.79, Diagnostic Code 6064.  The weight of the lay and medical evidence of record does not reflect anatomical loss of the Veteran's left eye prior to October 16, 2009.  As noted above, the evaluation for visual impairment of one eye must not exceed 30 percent (which the Veteran is already in receipt of for this period) unless there is anatomical loss of the eye.  See 4.75(d).  As such, the Board finds that, for the rating period prior to October 16, 2009, the criteria for a rating in excess of 30 percent for the left eye disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.

Left Eye Rating from October 16, 2009

After a review of the lay and medical evidence of record, the Board finds that, for the rating period from October 16, 2009, the criteria for a disability rating in excess of 40 percent for the left eye disability have not been met or more nearly approximated.  For the rating period from October 16, 2009, the Board finds that the Veteran's left eye disability has been manifested by anatomical loss of the eye with ability to wear prosthesis. 

In order to warrant a higher disability rating from October 16, 2009, the Veteran's left eye disability must characterized by the inability to wear a prosthesis.  See 38 C.F.R. § 4.75(e).  An October 16, 2009 private treatment record notes that the Veteran underwent a left eye enucleation and implant.  The weight of the evidence of record is against a finding that the Veteran's left eye disability has been manifested by inability to wear prosthesis and the Veteran has not contended otherwise.  As such, the Board finds that, for the rating period from October 16, 2009, the criteria for a rating in excess of 40 percent for the left eye disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the paired organ rule is applicable in this case for any part of the appeal period.  Under the paired organ rule, compensation is payable for the combination of service-connected and non-service-connected impairment of vision as if both eyes were service connected, provide that the non-service-connected disability was not due to the Veteran's own willful misconduct; and the impairment of vision in each eye is rated at a visual acuity of no more than 20/200 or the peripheral field of vision for each eye is no more than 20 degrees.  38 U.S.C.A. § 1160 (West 2002 & Supp. 2013); 38 C.F.R. § 3.383 (2013).  Neither the Veteran nor the representative has asserted that the Veteran's non-service connection right eye has been manifested by no more than 20/200 visual acuity or peripheral field of vision of no more than 20 degrees.  For the entire period on appeal, the recorded visual acuity of the Veteran's right eye is corrected vision of 20/30.  See December 2008 to August 2009 VA treatment records.  As these findings are better than the measurements given, the paired organ rule is inapplicable to the Veteran's case.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the left eye disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with 

employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left eye disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For the initial rating period prior to October 16, 2009, the Veteran's left eye disability has been manifested by loss of vision with light perception only.  For the initial rating period from October 16, 2009, the Veteran's left eye disability has been manifested by anatomical loss of the eye with ability to wear prosthesis.  The schedular rating criteria under Diagnostic Codes 6063 and 6064 specifically provide for disability ratings based on impairment of central visual acuity.  These manifestations are part of the schedular rating criteria.    

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left 

eye disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An effective date earlier than December 18, 2008 for the award of compensation pursuant to 38 U.S.C.A. § 1151 for loss of vision of the left eye with subsequent enucleation is denied.

An effective date of December 18, 2008, but no earlier, for the award of special monthly compensation for the left eye disability is granted.

A higher level of special monthly compensation for left eye disability is denied.

An initial disability rating in excess of 30 percent for the period prior to October 16, 2009, and in excess of 40 percent from October 16, 2009, for loss of vision, left eye, with subsequent enucleation is denied.


REMAND

Service Connection for Left Hip Disability

At a July 2008 VA examination, the VA examiner opined that the Veteran's left hip disability is less likely than not secondary to the right knee replacement because the course and description of events and treatments as shown in the medical records does not support the contention that the left hip is due to or permanently worsened (aggravated) by the service-connected right knee disability.  In a January 2010 addendum medical opinion, made in connection with a September 2009 VA examination, the VA examiner opined that the Veteran's left hip disability is less likely as not caused by or a result of the in-service motor vehicle accident because the left superior pubis ramus fracture shown in service in 1981 would not result in left hip arthritis in 2006, 25 years later.  The VA examiner opined that the left hip arthritis was most likely due to aging.  The VA examiner indicated that she could only speculate as to whether the left hip disability was aggravated by the superior pubis ramus fracture.  

The Board finds that the July 2008 VA examination report and January 2010 VA medical opinion are inadequate with respect to the question of whether any left hip disability was caused or aggravated by the service-connected right knee disability or left pelvis fracture residuals.  With respect to the July 2008 VA examiner's opinion, the Court has held that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds that the July 2008 VA examiner did not provide adequate rationale to support the opinion that the claimed left hip disability was not caused or aggravated by the service-connected right knee disability.  

With respect to the January 2010 VA medical opinion, service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  The VA examiner opined that she could not provide the requested aggravation opinion without resorting to speculation, but did not provide the reasons why such an opinion would require speculation.  Further, the Board finds that the January 2010 VA medical opinion is inadequate because it is based on the inaccurate factual predicate that the Veteran's left hip arthritis began in 2006.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  March 2002 VA X-ray reports reflect that the Veteran had osteoarthritic changes in both hips.  A November 2002 VA treatment record notes bilateral degenerative joint disease of the hips.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the left hip disability.  See McLendon, 20 Vet. App. 79.      

Increased Ratings for Cervical Spine Disability and Left Pelvis Fracture Residuals

Review of the record indicates that the last VA examinations for the cervical spine disability and left pelvis fracture residuals were in September 2009.  In a June 2014 written statement, through the representative, the Veteran contended that these service-connected disabilities had worsened since previous examination, approximately five years prior.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).    

In the June 2014 written statement, the Veteran's representative also indicated that there may be outstanding VA treatment records that have not yet been associated with the claims file.  Review of the claims file reflects that the most recent VA treatment records of record are dated in February 2010.  Upon remand, the AOJ should obtain and associated with the record all outstanding VA treatment records pertaining to the service-connected cervical spine disability and left pelvis fracture residuals. 

TDIU

Further, the Board finds that any decision with respect to the service connection and increased rating claims being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection and increased ratings currently on appeal because a hypothetical grant of the pending service connection claim or grant of higher disability ratings could significantly change the adjudication of the TDIU issue because such a grant would increase the Veteran's overall combined disability percentage and because one of the main disabilities the Veteran contends makes him unable to secure substantially gainful employment is the left hip disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issues of increased ratings for the cervical spine disability and left pelvis fracture residuals, service connection for a left hip disability, and entitlement to a TDIU are REMANDED for the following actions:

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for the service-connected cervical spine disability and left pelvis fracture residuals (and not already of record).  The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for the cervical spine disability and left pelvis fracture residuals.  The AOJ should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to service-connected cervical spine disability and left pelvis fracture residuals, including VA treatment records dated after February 2010.

2.  Then, schedule the Veteran for a VA examination(s) to assist in determining the current severity of the service-connected cervical spine disability and left pelvis fracture residuals.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

3.  Then, arrange for the claims file to be reviewed by a VA examiner (other than the VA examiners who conducted the July 2008 and September 2009 VA examinations and prepared the January 2010 VA addendum opinion) for medical opinion(s) to address the claimed left hip disability.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of any current left hip disabilities.

The VA examiner should review the claims folder and then offer the following opinions:

Is it at least as likely as not (50 percent or greater probability) that the left hip disability was caused by the service-connected right knee disability left pelvis fracture residuals?

Is it at least as likely as not (50 percent or greater probability) that the left hip disability was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected right knee disability or left pelvis fracture residuals?

In answering these questions, the VA examiner should note that the Veteran was diagnosed with left hip osteoarthritis in March 2002.  The examiner should provide a rationale and basis for all opinions expressed.

4.  Then, readjudicate the issues remaining on appeal.  If any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  The pending claim of entitlement to a TDIU is inextricably intertwined with the service connection claim for a left hip disability and the increased rating claims for a cervical spine disability and left pelvis fracture residuals; therefore, consideration of this issue must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


